 

 

Matthew Muller

P.O. BOX 2563

San Francisco, CA 94126-2563
matt@proj ectjusticef`orall.org

Pro Se
EASCf§F?h||('S u‘S D|sTRlCTcg
otsr'nc op unr

DEPu'rV cLEnK 3

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-0205-TLN-EFB
Respondent, MOVANT’S OBJECTIONS TO
MAGISTRATE JUDGE’S FINDINGS
v. AND RECOMMENDATIONS
MATTHEW MULLER,
Movant.

 

 

 

Movant Matthew Muller submits the following objections to the magistrate
judge’s Findings and Recommendations, ECF No.65; see also ECF Nos. 66, 67, 70, 72
(Movant’s requests for additional time in Which to file obj ections, and orders granting the
requests). As November lO, 2018, falls on a Saturday, these objections are timely filed
under the Court’s October ll order granting a 30-day extension from that order’s date.

Movant requests that the Court (l) sustain his objections, (2) find that the motion
does not “plainly appear [ ]” to lack all merit, (3) order Respondent to answer Movant’s
First Amended Motion Under 28 U.S.C. §2255 in its entirety, (4) order production of` a
transcript of` the September 29, 2016, change of` plea hearing (ECF No. 39) and (5) refrain

f`rom ordering Movant’s counsel to file an affidavit until appropriate protections are in

Objections to Findings - l -
and Recommendations United States v. Muller

 

 

 

place, which protections Will be sought separately in a motion filed no later than
November 23, 2018.
MOVANT’S FIRST OBJECTION
Overly Searching Preliminary Review in Excess of Court’s Role and Authority

Rule 4 of the Rules Governing §2255 Proceedings calls for a preliminary review
in Which “the motion” is surveyed, and “[i]f it plainly appears from the motion. .. that the
moving party is not entitled to relief, the judge must dismiss the motion. ...” “Emphasis
added”. The rule’s language tracks that of 28 U.S.C. §2255.

The plain text of both the rule and the statute establish “the motion” as the unit of
analysis for the preliminary review. The Court may not deviate sua sponte from What
this unit of analysis and the “plainly appears” language indicate is essentially an overall
review for frivolousness The magistrate recommends just such a deviation. This
recommendation is contrary to the rule and statute’s plain language, establishes by
judicial fiat an overly searching pre-screening mechanism that Congress did not intend
and is a corruption of the Court’s ordinary role of neutral arbiter.

It is plain from the overall statutory scheme and from the 1996 amendments to the
statute that if Congress wished to create an issue-by-issue screening mechanism for
postconviction motions, it knew how to do so. The same Act adding the language at
issue also created a “certificate of appealability” procedure, Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, llO Stat. l2l4. That
procedure calls for the disaggregation of appealed motions into individual issues to be

screened and certified for full review by the Court of Appeals. See 28 U.S.C §§2253,

Objections to Findings - 2 -
and Recommendations United States v. Muller

 

 

 

klith

\COO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2255. This marked a change from the previous scheme, in which an appeal was screened
as a whole. Unless lacking all merit, the appeal would proceed upon a “certiflcate of
probably cause” allowing full review of the appeal as a whole.

Congress addressed the screening of §2255 motions at both the trial court and
appellate levels in AEDPA. It elected to create an issue-by-issue screening mechanism
only at the appellate level. The next year, Congress again visited the issue of screening
prisoners’ claims prior to answer by the opposing party and to full review by the court.
See Prison Litigation Reform Act of 1997 (PLRA), Pub. L. No. 104-134, 110 Stat 1321.
It enacted a scheme allowing dismissal of individual claims for relief by prisoners, and
providing that the opposing party would answer only the remaining undismissed claims.
See 28 U.S.C. §1915 (d) and (e). But Congress did not extend this claim-by-claim
prescreening approach to initial postconviction motions.

lt would be inapt and ill-advised for the Court now to create such a pre-screening
mechanism by judicial fiat. “In our adversary system.., we follow the principle of party
presentation, that is, we rely on the parties to frame the issues for decisions and assign to
the courts the role of neutral arbiter. ...” Greenlaw v. United States, 554 U.S. 237, 243-44
(2008); see also Wooa' v. Milyara', 566 U.S. 463 (2012). Absent a specific congressional
directive to the contrary, it is the court’s traditional role to hold the scales of justice, and
not to lay a heavy hand upon one side or the other. Indeed, “[t]o the extent courts have
approved departures from the party presentation principle... the justification has usually
been to protect a pro se litigant’s rights.” Greenlaw, 554 U.S. at 244 (citing Castro v.

United States, 540 U.S. 375, 381 (2003)).

Objections to Findings - 3 -
and Recommendations United States v. Muller

 

 

 

 

.L

\OOO\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

To the extent that the law calls upon courts to depart from the adversarial model
and screen claims even before their presentation to the opposing party. They should go
no further than what the applicable statute requires. See, e.g., Jones v. Bock, 549 U.S.
199, 214 (2007) (specifying that when courts are required to affirmatively screen claims,
they should deviate no further from their traditional practice than what is strictly required
by the screening provision). To do otherwise risks prematurely extinguishing claims
asserting grounds for relief that may appear likely to fail under then-prevailing law, but
that may at a higher level be sustained. See, e.g., Class v. United States, No. 16-424,
_U.S. __, slip opinion at 3-11 (2018) (reversing decisions below and holding that a
guilty plea, by itself, does not bar a defendant’s later challenge to the constitutionality of
the statute of conviction). It is particularly important that courts depart no further from
the party presentation model than a screening law requires, when even properly enacted
screening laws have been found to raise serious constitutional issues. See, e.g., Mitchell v.
Farcass, 112 F.3d 1483, 1490-93 (11th Cir. 1997) (Lay, J., concurring) (arguing that the
28 U.S.C. §1915 (e) screening mechanism violates prisoners’ rights to equal protection
and access to the courts). In addition, judicial economy savors a less searching motion
review, as a thorough screening mechanism effectively foists upon the judiciary work
that is properly the provenance of the executive.

In light of the foregoing and of the magistrate’s findings that at least some of
Movant’s claims clear preliminary review, Movant submits that the Court may sustain
this objection, order Respondent to answer the §2255 motion in its entirety, and need read
no further in this filing.

Objections to Findings _ 4 _
and Recommendations United States v. Muller

 

 

 

 

\lO’\

OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

MOVANT’S SECTION OBJECTION

Improper Assertion of Contractual Appeal Waiver Term by Nonparty to
Agreement; Arrogation of Respondent’s Prosecutorial Discretion

The Findings and Recommendations asserts that a waiver provision included in
Movant’s plea agreement “prevent[s] this court from reviewing [many] of Muller’s
claims...” ECF No. 65 at 6. However, that agreement prominently specifies that the
“Court [is] Not a Party” to its terms. ECF No. 43 at l. Given that such plea agreements
are construed and applied according to general principles of contract law, only
Respondent and not the court may invoke this waiver provision.

As discussed further in the previous objection, it is well-established that “[courts]
do not, or should not, sally forth” to reach issues not yet presented by the parties.
Greenlaw, 559 U.S. at 244 (quoting United States v. Samuels, 808 F.2d 1298, 1301 (8th
Cir. 1987)). That is because “[c]ounsel almost always know a great deal more about their
cases than we do, and this must be particularly true for the United States, the richest,
most powerful and best represented litigant to appear before us.” Id. Indeed, Respondent
may elect not to enforce the waiver provision at all. E.g. United States v. Carrasco - De -
Jesus, 589 F.3d 22 (1st Cir. 2009) (govemment affirmatively disclaimed any invocation
of an appeals waiver provision in the defendant’s plea agreement). The magistrate’s
recommendation that the Court anticipate Respondent’s assertion of the waiver robs the
United States of its prosecutorial prerogative not to do so. Such a choice is possible in
this case, given that the U.S. Attomey’s proper “interest... in a criminal prosecution is
not that it shall win a case, but that justice shall be done.” Berger v. United States, 295

U.S. 78, 88 (1935).

Objections to Findings - 5 -
and Recommendations United States v. Muller

 

 

 

\OOO\IO’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Accordingly, Movant’s objection should be sustained any invocation of the plea
agreement waiver provision left to Respondent.
MOVANT’S THIRD OBJECTION

Claims Recommended for Dismissal Were N ot Asserted Only As Independent
Grounds For Relief And Are Not Disposed of By the Tollett Rule

The magistrate Judge asserted that “[t]he bulk of Muller’s claims for relief are
barred by his guilty plea....” ECF No. 65 at 6 (citing Tollett v. Hena’erson, 411 U.S. 258
(1973)). However, the magistrate mistakes that “Tollett rule” for a categorical bar to the
assertion of any pre-plea procedural defect as grounds for relief. In fact, Tollett at most
provides that such defects “are not themselves independent grounds for federal collateral
relief.” Tollett, 411 U.S. at 266. This rule is far from absolute. See, e.g., Class v. United
States, 138 S. Ct. 798, 800 (2018) (guilty plea alone does not waive right to challenge
constitutionality of statute of conviction); United States v. Jacobo Castz`llo, 496 F.3d 947,
955 (9th Cir. 2007).

The claims cited as subject to dismissal under Tollett were not asserted by Movant
solely as independent grounds for relief. Rather, they are also asserted as relevant to the
issue of whether Movant’s plea was voluntary and intelligent, whether counsel’s
performance fell below an objective standard of reasonableness, and whether counsel’s
errors prejudiced Movant. Pre-plea defects may be refracted through claims that a plea
was not knowing, voluntary and intelligent and through ineffective assistance of counsel
claims. See, e.g, United States v. Vz`llalobos, 333 F.3d 1070, 1077 (9th Cir. 2003)
(defective plea); Moore v. Czerniak, 574 F.3d 1092, 1131 (9th Cir. 2009) (ineffective
assistance of counsel).

Objections to Findings - 6 -
and Recommendations United States v. Muller

 

 

 

 

\OOO\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Movant’s amended §2255 filing makes clear that all claims are asserted not only
as independent grounds for relief, but also as relevant to the issues noted above.
Accordingly, Movant’s objection should be sustained

MOVANT’S FOURTH OBJECT!ON

Noncompliance With Local Rule Requiring Service
of Unreported Decisions Upon Movant

Eastem District of Califomia Local Rule 133 (i) (3) (ii) provides that any
unreported case cited in a filing must be served in hard copy upon an incarcerated pro se
litigant. The magistrate’s Findings and Recommendations cited five such decisions.
Movant attempted to obtain them from his institution’s paper request-based research
contractor. However, that contractor use only Westlaw databases and the citations were
to the proprietary Lexis system. Movant attempted to explain on paper how the decisions
could nevertheless be located using the court information, docket number and decision
date. However, he received in reply only memoranda stating that he did not provide a
proper citation for locating the decisions. ln addition, the magistrate cited one decision,
United States v. Ratigan, without providing any citation at all. See ECF No. 65 at 8 n,5.

Movant was unable to review and respond to any of the unreported decisions cited
in the Findings and Recommendations.

WHEREFOR Movant submits that the Court should sustain the foregoing
objections and order Respondent to answer his First Amended §2255 Motion in its
entirety.

Respectliilly submitted this eleventh day of November, 2018.

Objections to Findings - 7 -
and Recommendations United States v. Muller

 

 

 

\lO’\Ul-|>L»Jl\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Objections to Findings
and Recommendations

Signed:

__;1%7%_/`

Matthew Muller
Pro Se

United States v. Muller

 

 

